Morrill, C. J.
Plaintiff sued defendants in the District Court, upon an administrator’s bond, in which they were sureties of one Biscoe, administrator of the estate of Harmon, deceased.
The petition alleges that the administrator received the property of the estate, sold it principally on time, never settled up his business as such administrator, and has left the State; also, that there are some debts against the estate, and that plaintiff is one of the heirs of the intestate. Defendants demurred or excepted generally to the petition, and the District Court sustained the exceptions.
We have decided that, when there are no claims against an estate, the heirs of an intestate are entitled to the property, and if the property is held adversely, that suits can be instituted in the District Courts for its recovery, in the name of those entitled to receive it, without the intervention of an administrator. But when it is shown that an estate is indebted, the property of an estate is first used to pay its debts. Should *800there be no administrator, or, as is alleged in this case, should an administrator be faithless, those interested in the estate can be substituted as administrators de bonis non, and thus secure and preserve the estate, as particularly pointed out in the statute.
The bond given by the administrator, which is the basis of the suit in this case, is primarily liable to the creditors of the estate, or to an administrator de bonis non for their benefit,, and lastly to the heirs. (Art. 1376.)
The District Court did not err, and the judgment is affirmed.
Affirmed.